Bell, J.
Unless a “judgment for a sum certain” has been rendered in the trial court, the Supreme Court has no authority under the Civil Code, § 6213, to award damages in favor of the defendant in error against the plaintiff in error, although it might be the opinion of the court that “the cause was taken up for delay only.” It appearing from a statement of counsel for the plaintiff in error and a response thereto by counsel for the defendant in error that the present case has become moot, and the judgment complained of not being for a sum certain, but being a judgment refusing an interlocutory injunction, the motion to award damages for delay should be denied, and the writ of error be dismissed. Collins Park &c. R. Co. v. Short Electric Ry. Co., 95 Ga. 570 (20 S. E. 495) ; Pittsburg-Bartow Mining Co. v. Washington Trust Co., 137 Ga. 232 (2) (73 S. E. 367) ; Furr v. Bank of Fairmount, 139 Ga. 815 (5) (78 S. E. 181); Berryman v. Royston Bank, 145 Ga. 135 (88 S. E. 682).

Writ of error dismissed.


All the Justices concur, except Hill, J., absent because of illness.